10 N.Y.3d 848 (2008)
DORIS BROWNLEY et al., Appellants,
v.
ROBERT DOAR, as Commissioner of the New York State Office of Temporary and Disability Assistance, Respondent, et al., Defendants.
Court of Appeals of the State of New York.
Submitted February 25, 2008.
Decided May 1, 2008.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed the denial of motions for intervention and preliminary injunctive relief, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise granted.